       Case 2:21-cr-00044-TOR      ECF No. 12    filed 05/04/21   PageID.14 Page 1 of 2




 1   Joseph H. Harrington
 2   Acting United States Attorney
     Eastern District of Washington
                                                                             FILED IN THE
 3   Patrick J. Cashman                                                  U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 4   Assistant United States Attorney
     Post Office Box 1494                                          May 04, 2021
 5   Spokane, WA 99210-1494                                             SEAN F. MCAVOY, CLERK

 6   Telephone: (509) 353-2767
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,                       2:21-CR-44-TOR
10
11                            Plaintiff,            INDICTMENT
12
                   v.                               Vio: 21 U.S.C. §§ 841(a)(1),
13                                                       (b)(1)(B)(viii), 846
14                                                       Conspiracy to Distribute 5
                                                         Grams of Actual (Pure)
15   LETICIA ANN MARTINEZ                                Methamphetamine
16   (a/k/a “Deuce”),
17                                                         21 U.S.C. § 853
                              Defendants.                  Forfeiture Allegation
18
19         The Grand Jury charges:
20         On or about August 5, 2020, in the Eastern District of Washington, the
21
     Defendants,                                        and LETICIA ANN MARTINEZ
22
     (a/k/a “Deuce”), knowingly and intentionally conspired with each other, and with
23
     other persons known and unknown to the Grand Jury, to distribute 5 grams or more
24
     of actual (pure) methamphetamine, a Schedule II controlled substance, in violation
25
     of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii); all in violation of 21 U.S.C. § 846.
26
27               NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

28         The allegations contained in this Indictment are hereby re-alleged and
     incorporated by reference for the purpose of alleging forfeitures.

     INDICTMENT – 1
       Case 2:21-cr-00044-TOR       ECF No. 12   filed 05/04/21   PageID.15 Page 2 of 2




 1         Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21
 2   U.S.C. §§ 841(a)(1), 846, as set forth in this Indictment, the Defendants,
 3                              and LETICIA ANN MARTINEZ (a/k/a “Deuce”) shall
 4   forfeit to the United States of America, any property constituting, or derived from,
 5   any proceeds obtained, directly or indirectly, as the result of such offense and any
 6
     property used or intended to be used, in any manner or part, to commit or to
 7
     facilitate the commission of the offense.
 8
           If the property described above, as a result of any act or omission of the
 9
     Defendants:
10
           a. cannot be located upon the exercise of due diligence;
11
12         b. has been transferred or sold to, or deposited with, a third party;

13         c. has been placed beyond the jurisdiction of the court;
14         d. has been substantially diminished in value; or
15         e. has been commingled with other property which cannot be divided
16            without difficulty,
17   the United States of America shall be entitled to forfeiture of substitute property
18   pursuant to 21 U.S.C. § 853(p).
19         DATED this _____day of May, 2021.
20                                               A TRUE BILL
21
22
                                                 Foreperson
23
24   _______________________
25   Joseph H. Harrington
     Acting United States Attorney
26
27
     _______________________
28   Patrick J. Cashman
     Assistant United States Attorney

     INDICTMENT – 2
